In an action by a husband against a wife to recover chattels, she counterclaimed to recover a sum of money, based on an alleged written agreement by the husband to pay certain sums for the support of the wife and their child, and on the obligation imposed on the husband by law to furnish necessaries for their support. Plaintiff appeals from an order denying his motion to dismiss the counterclaim, which was made on the grounds that it failed to state facts sufficient to constitute a cause of action, and that it failed separately to state and number the separate causes contained therein. Order affirmed, with $10 costs and disbursements. The counterclaim is sufficient to state a cause of action for some relief. Carswell, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.